Hall, Judge.
The controlling question here is whether or not an order of the Civil and Criminal Court of DeKalb County overruling the plaintiff’s motion to strike the defendant’s demurrers and answer and render a default judgment in favor of the plaintiff is a final judgment under Code Ann. § 6-701. The act creating the Civil and Criminal Court of DeKalb County, as amended, provides that “ . . . any party against whom a judgment by default shall be rendered shall, as a matter of right, upon the payment of accrued cost, have said default opened, and the judgment rendered thereon set aside at any time within five (5) days from the rendition thereof.” Ga. L. 1951, p. 2401, as amended by Ga. L. 1958, p. 2519.
It is clear therefore that the above order would not have been final even if it had been rendered as claimed by the plaintiff in error.

Writ of error dismissed.


Felton, C. J., and Bell, J., concur.